STEPHENS, Associate Justice
(dissenting).
In my opinion the United States is a necessary party to these suits; and since it has not consented to be sued, they cannot proceed. Necessary parties are those “affected by the judgment and against which in fact it will operate. * * * ” Minnesota v. Hitchcock, 185 U.S. 373, 387, 22 S.Ct. 650, 655, 46 L.Ed. 954. Whether or not title to the water in question is in the United States, the latter is a party to contracts to deliver water. If the asserted reductions made by United States officials in the amounts of water to be delivered under the contracts were illegal, then the United States is bound to deliver the former amounts. If the reductions are legal, it is not so bound and may therefore, for a consideration valuable to itself, contract for delivery of the difference to the plaintiffs, if they desire it, or to third parties. The point is, in my opinion, controlled by the principle actuating the decisions in: Payne v. Central Pac. Ry. Co., 255 U.S. 228, 41 S.Ct. 314, 65 L.Ed. 598; Northern Pac. Ry. Co. v. North Dakota, 250 U.S. 135, 39 S.Ct. 502, 63 L.Ed. 897; Wells v. Roper, 246 U.S. 335, 38 S.Ct. 317, 62 L.Ed. 755; Lane v. Watts, 234 U.S. 525, 34 S.Ct. 965, 58 L.Ed. 1440; United States v. Lee, 106 U.S. 196, 1 S.Ct. 240, 27 L.Ed. 171; Transcontinental & Western Air v. Farley (C.C.A.) 71 F.(2d) 288, certiorari denied, 293 U.S. 603, 55 S.Ct. 119, 79 L.Ed. 695. This principle and the application thereof I discussed in my separate opinion in Township of Franklin et al. v. Rexford G. Tugwell et al., decided by this court May 18, 1936, 66 App.D.C. 42, 85 F.(2d) 208. In respect of the situation here involved, I think Wells v. Roper and Transcontinental & Western Air v. Farley are in point and controlling.